Crew III, J.
Appeals from three orders of the Court of Claims (Orlando, J.), entered November 22, 1989, February 28, 1990 and March 7, 1990, which, inter alia, granted the State’s motions to dismiss the claims.
Claimant is an inmate at a State correctional facility. He has filed four claims against the State seeking damages for personal injuries and loss of property. All four claims were *494filed with the Clerk of the Court of Claims and were, served upon the Attorney-General by regular mail. The State successfully moved to dismiss each of the four claims for improper service and these appeals ensued.
The sole issue before us is whether service by regular mail is sufficient under Court of Claims Act § 11 (a), which provides, in pertinent part, that "[t]he claim * * * shall be filed with the clerk of the court; and * * * a copy shall be served * * * by certified mail, return receipt requested, upon the attorney general” (emphasis supplied). Service of the claims upon the Attorney-General by ordinary mail was insufficient to acquire jurisdiction over the State and they were, therefore, properly dismissed (cf., Baggett v State of New York, 124 AD2d 969, 970).
Casey, J. P., Mikoll, Yesawich Jr. and Levine, JJ., concur. Ordered that the orders are affirmed, without costs.